—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered May 20, 1991, convicting him of *531assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to a law enforcement official.
Ordered that the judgment is affirmed.
We agree with the hearing court that the defendant’s statements were made during an exchange with a police officer, while the officer was attempting merely to calm the obstreperous defendant, and not attempting to elicit an incriminating response (see, Rhode Is. v Innis, 446 US 291, 301). In any event, considering the strength of the evidence against the defendant, including the identification of the defendant as a perpetrator of the crime near the scene of, and shortly after, the crime, by a person who witnessed the incident, any error in admitting the statement would have been harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 237).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, O’Brien and Ritter, JJ., concur.